Per Curiam. This is a hill in chancery filed by plaintiff in error against defendants in error as executors of the last will and testament of Rachel R. Epler, deceased. The only object and purpose of the bill is to compel the executors of the will to pay to appellant a legacy to which he alleges he is entitled under the terms of the will. There is nothing in the hill justifying an application to a court of equity. The county court had full power to order the legacy paid over, if plaintiff in error was entitled to it. Ho application appears to have been made to that court, and no reason is assigned for not doing so. The ease in principle is not different from Labadie v. Hewitt, 85 Ill. 341, where it was held that a court of chancery would not exercise jurisdiction over the administration of estates, except in extraordinary eases, when some special reason is shown for it. There is no such reason shown upon the case made. The decree recites a hearing 0:1 the bill, answers, replications and proofs and then dismisses the bill at complainant’s costs. We think the court erred in retaining jurisdiction until final hearing. The decree is therefore reversed with directions to the court to dismiss the bill at complainant’s costs without prej ndice. Decree reversed.